Citation Nr: 9905082	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  93-18 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for limitation of 
motion of the left shoulder, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for duodenitis, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April to May 1953 and 
from February 1961 to February 1965.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  For reasons which become clear below, the issue of 
entitlement to an increased evaluation for sinusitis will be 
the subject of the REMAND section of this determination.


FINDINGS OF FACT

1.  The RO has fulfilled VA's duty to assist the veteran with 
the development of all facts pertinent to his claims for an 
increased rating for limitation of motion of the left 
shoulder and duodenitis by obtaining all available relevant 
evidence, to the extent the cooperation of the appellant 
permitted.

2.  The residuals of the veteran's service-connected left 
shoulder disability include objective evidence of a small 
spur on the underside of the distal clavicle.  Limitation of 
motion of the arm to 25 degrees from the side due to service 
connected disability is not present; the veteran is right-
handed.

3.  The residuals of the veteran's service-connected 
duodenitis do not include anemia, weight loss, or recurrent 
incapacitating episodes averaging 10 a day or more in 
duration at least 4 or more times a year.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.42, 4.69, 4.71a, 
Diagnostic Code 5201 (1998).

2.  The veteran's duodenitis is no more than 20 percent 
disabling pursuant to the schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.2, 4.3, 
4.7, 4.10, 4.20, 4.114, Diagnostic Code 7305 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In light of the veteran's contentions and the United States 
Court of Veterans Appeals (Court) determination in Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992), the Board finds that 
the claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The issue of whether VA has met its 
duty to assist the veteran in the development of these 
claims, mandated by 38 U.S.C.A. § 5107(a), will be discussed 
below.

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (1998).  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

I.  Background.

As noted above, the veteran was discharged from active 
service in February 1965.  In an August 1981 VA evaluation 
the veteran indicated that in 1963 he fell over an "IBM 
machine" and injured his left shoulder.  The veteran 
contended that his pain had become progressively worse and 
that his shoulder had become "frozen" to the point where he 
could extend only to approximately 90 degrees.  X-ray studies 
at that time revealed a small calcific fleck anterior to the 
glenoid labrum.  No fracture, dislocations, or arthritic 
changes were found.  The radiologist noted that the veteran's 
left shoulder was "normal" except for a small soft tissue 
calcification. 

A review of VA outpatient treatment records and 
hospitalization reports indicates frequent hospitalizations 
for the veteran's subjective complaints and his 
nonservice-connected paranoid schizophrenia.  A review of the 
medical treatment records indicates a series of delusions and 
somatic complaining regarding numerous alleged disorders.  
For example, in an August 1986 VA hospitalization, the 
veteran complained of weakness in his right arm and leg with 
numbness on the right side of his face.  After a physical 
examination, the veteran was diagnosed with 
"[m]alingering."  The veteran's chronic duodenitis, 
gastritis, and schizophrenia were noted.  Significantly, no 
reference is made to a left shoulder disability.  In light of 
the veteran's numerous subjective complaints, a series of VA 
tests have been performed over many years that reveal little 
objective evidence that would support the subjective 
complaints.

In April 1992, the veteran requested an increase in his 
service-connected disability evaluations.  At that time, 
outpatient and VA hospitalization records were obtained.  
While these medical records note bilateral shoulder 
difficulties and an old peptic ulcer disease with possible 
gastritis, no significant disability regarding either 
disorder is indicated.  In a December 1992 VA examination, it 
was noted that the veteran had last worked in 1986.  The 
veteran complained of frequent indigestion and residual 
problems with his left shoulder, including stiffness.  At 
that time, it was noted the veteran was right-handed.  
Stiffness and soreness in both shoulders and frequent 
indigestion were indicated.  Examination of the digestive 
system revealed that the liver, spleen and kidneys were 
normal.  No masses, tenderness, rigidity, hemorrhoids, or 
fissures were found and normal control of bowel movements was 
indicated.  In evaluating the shoulder disability, it was 
indicated that the veteran was "very protective of his 
shoulder, and it was extremely difficult to get him to move 
his shoulders because he states they hurt."  It was 
indicated that the examiner was not allowed to move the 
shoulder very much.  Forward flexion of the left shoulder was 
from 70 degrees, abduction to 70 degrees,  and internal and 
external rotation was to 90 degrees.  Complaints of pain were 
noted.  An upper GI series revealed that barium suspension 
passed through the esophagus without obstruction.  A small 
gastroesophageal reflux was indicated.  The gastric mucosal 
surface was normal and the wall was pliable.  The impression 
was of mild gastroesophageal reflux.  

X-ray studies of the shoulders at that time revealed that the 
joint spaces were within normal limits.  A small exostosis of 
the anterior proximal metaphysis of the right humerus was 
indicated.  The soft tissue planes were normal.  The 
radiologist indicated that the X-ray studies revealed 
essentially normal shoulders.

In an April 1993 rating determination, the veteran's service-
connected left shoulder disability (minor) was increased from 
10 percent to 20 percent disabling.  The RO's determinations 
were appealed to the Board.  In July 1995, the Board remanded 
this case to the RO for additional development.

In October 1995, the RO, at the request of the Board, 
requested the veteran to identify the names, addresses, and 
approximate dates of treatment for any VA or non-VA health 
care providers who may possess additional clinical reports 
not currently of record pertaining to his disabilities.  No 
direct response was received to this request for information.  
Additional medical records were obtained by the RO.  They 
indicate a minimal disability associated with the veteran's 
service-connected shoulder and duodenitis.

At the request of the Board, the veteran underwent a series 
of VA evaluations to determine the nature and extent of his 
service-connected disabilities.  In a November 1996 
peripheral nerve evaluation, the veteran noted increasing 
weakness and loss in sensation in the left arm since his 
discharge from active service over 30 years ago.  
Intermittent numbness of his whole left hand was also 
indicated.  Physical examination of the veteran revealed no 
evidence of muscle atrophy in the hand.  The veteran had 
difficulty extending his arm at the shoulder because of pain.  
No obvious wasting of the deltoid or trapezius muscles was 
found.  Deep tendon reflexes were equal and symmetrical in 
the arms and in the legs.  The examiner stated, in pertinent 
part:

The [veteran] has subjective reports of 
sensory loss on the whole left side of 
the body which could not be explained by 
his shoulder injury.  I found no 
objective findings of sensory loss or 
muscle atrophy.

In a November 1996 VA evaluation, it was noted that the 
examiner did not have the veteran's claims folder available 
for review.  At that time, the veteran complained of left 
shoulder weakness.  He contended that his arm gave way 
"practically everyday."  Examination of the left shoulder 
revealed a flexion to 30 degrees, abduction to 30 degrees, 
extension to 45 degrees, internal rotation to 45 degrees, and 
external rotation to 30 degrees.  X-ray studies of the left 
shoulder were ordered and showed minimal glenohumeral 
arthrosis.  The diagnosis indicated a frozen left shoulder.  
The underlining cause was indicated to be probable arthrosis 
of the glenohumeral joint or a supraspinatus tendonitis.

In order to meet the requirements of the Board's remand, the 
RO returned the veteran's claims folder to the VA Medical 
Center (VAMC) for an evaluation which would meet the 
requirements of the Board's July 1995 determination.

The veteran failed to attend a VA evaluation scheduled by the 
VAMC.  In a June 1997 communication from the RO to the VAMC, 
it was indicated that the most recent VA evaluation of the 
veteran's disability was not adequate for rating purposes.  
Specifically, the RO wished an explanation as to why there 
was a diagnosis of a "frozen left shoulder" when there was 
range of motion of the shoulder shown on prior examinations.

In a January 1998 VA evaluation, the veteran's main complaint 
was pain in the upper abdomen, including the epigastric area 
and the right upper quadrant area associated with gas.  Most 
of the symptoms were aggravated by spicy or fried foods and 
sometimes partially relieved with medication.  The veteran 
contended that the symptoms were present everyday, mostly 
after meals.  Nausea every 2 to 3 days and very occasional 
vomiting were also indicated.  There was no history of any 
passing of blood or vomiting of blood.  It was noted that the 
veteran's weight was stable.  The veteran had actually gained 
weight in the last 6 or 7 months, from 168 pounds to his 
present weight of 178 pounds.  The examiner noted an upper GI 
series performed in March 1997 which had revealed tertiary 
contractions in the mid-esophagus and a lower esophageal ring 
with a small hiatal hernia plus reflux.  An upper GI series 
revealed a normal duodenal bulb.  Physical examination noted 
that the veteran was in no acute distress.  Bowel sounds were 
regular.  The veteran's current weight was 178 pounds.  His 
maximum weight within the last year was indicated to be 178 
pounds.  Very occasional vomiting with no history of any 
recurrent hematemesis or melena was indicated.  The area of 
the pain was located in the upper abdomen.  The veteran 
contended that the pain occurred everyday "all the time."  
The diagnosis noted that the condition "could include peptic 
ulcer disease, could be peptic ulcer.  Also, should include 
reflux disease and/or gastritis."  It was recommended that 
the veteran undergo additional testing.

In a March 1998 VA evaluation, it was reported that the VA 
evaluator had reviewed the veteran's medical records.  A 
detailed evaluation of the veteran's history was reported.  
At that time, the veteran contended he was in "nearly 
constant pain" and had decreased motion of the left arm and 
shoulder.  His pain was helped by the use of analgesic balm, 
muscle relaxants, Tylenol, heat, and limited massage.  The 
veteran contended that there was weakness in the entire left 
arm.  He also noted stiffness and an inability to move his 
arm very far.  The examiner stated, in pertinent part:

Observations during the examination 
interview revealed that the [veteran] 
moved his left arm a great deal more than 
he did during actual testing.  While 
removing his T-shirt he was able to get 
his arm over his head on the left and had 
it flex at the shoulder, an estimated 
90 degrees.  There were other times 
during dressing and [un]dressing that he 
abducted [his] shoulder at least 45 to 50 
degrees.

Examination of the shoulder revealed no significant atrophy.  
Active range of motion of the shoulders in flexion was 130 
degrees on the right and 10 degrees on the left.  Abduction 
was 75 degrees on the right and 0 degrees on the left.  
External rotation was 110 degrees on the right and could not 
be tested on the left.  It was noted that on active testing 
the veteran would move his shoulder very little on the left.  
When lying down, he also resisted any amount of passive 
motion except for some minimal rotation with his arm at the 
side.  The veteran resisted any attempts at testing stability 
or passive motion.  X-ray studies of the joint spaces 
revealed that they were well maintained and no abnormalities 
were indicated.  The veteran was diagnosed with left shoulder 
pain and subjective loss of motion.  The examiner stated, in 
pertinent part:

Psychological factors affecting the 
examination as evidenced by 
inconsistencies on the examination when 
distracted, regional disturbances of 
sensation and motor strength, and non-
anatomic tenderness.

The examiner also stated, in pertinent part:

The [veteran] had no objective findings 
that would explain his current symptoms 
and a lack of use.  He has no atrophy of 
his left arm or forearm.  With a total 
fused or frozen gleno humeral shoulder 
joint, he would still have significant 
motion on the scapula thoracic joint.  He 
has no reflex exchange, atrophy or other 
reason that would indicate the need for 
an EMG.

In an April 1998 VA rating decision, the veteran's service-
connected duodenitis was increased from 10 percent to 20 
percent disabling.  In a statement received by the RO in June 
1998, the veteran contended that he was 100 percent disabled 
due to his service-connected disabilities.

Additional outpatient treatment records were obtained by the 
RO.  The reports indicate sporadic treatment of the veteran's 
somatic complaints, including his left shoulder and stomach.

II.  The Duty to Assist.

A preliminary matter in this case is whether the VA has 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his well-grounded claims.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103 and 3.59.  That duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990) and 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  However, while 
the duty to assist is neither optional nor discretionary (see 
Littke, 1 Vet. App. at 92), the duty is not always a one-way 
street; nor is it a "blind alley."  Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  

For reasons that will be set out below in the discussion of 
the merits, the Board finds that the veteran is severely 
exaggerating his complaints regarding both his left shoulder 
and duodenitis disabilities.  He repeatedly has been either 
passively or actively obstructive and deceptive in the 
examination setting.  In this regard, the Board has reviewed 
in detail the January 1998 VA evaluation of the veteran's 
stomach and the recommendation that the veteran undergo 
additional testing.  However, this recommendation is clearly 
based on the veteran's subjective complaints and symptoms.  
The record demonstrates that these subjective complaints and 
symptoms are not credible.  Accordingly, additional testing 
is unwarranted. 

In making this determination, the Board has considered 
carefully what would be required in order to find that the 
veteran is entitled to an increased evaluation for his 
service-connected duodenitis.  The criteria for the next 
higher evaluation under 38 C.F.R. § 4.114, Diagnostic Code 
7305 (1998), require a demonstration of anemia, weight loss, 
or recurrent incapacitating episodes averaging 10 days or 
more in duration, at least 4 or more times a year.  As to the 
objective factors, the current medical evidence of record 
contains no demonstration of anemia, and actually shows 
weight gain rather than weight loss.  There is no medical 
evidence to support any evidentiary assertion of any 
incapacitating episode averaging 10 days or more, much less 
that such an episode has occurred at least four times per 
year.   Accordingly, the record does not show that the 
testing could lead to an increased rating for the service 
connected duodenitis rather than facilitating a differential 
diagnosis between the service connected disability and other 
digestive disorders for which service connection is not in 
effect.  Accordingly, additional testing, to determine the 
nature and extent of these noncredible symptoms, or 
manifestations of nonservice connected disability, is not 
warranted.  

In making this determination, it is important to note that 
the Board is not making a medical determination in this case.  
The Board is making a determination based solely on the 
veteran's credibility in light of a review of his medical 
history over a 20-year period.  Simply stated, the additional 
testing recommended by the VA evaluator in January 1998 to 
determine the basis of the veteran's symptoms is not 
warranted because the basis of the veteran's symptoms are due 
to his exaggeration of those symptoms. 

38 C.F.R. § 3.326 (1998) authorizes a VA examination when 
there is a reasonable probability of a valid claim and where 
the available medical evidence is not adequate for rating 
purposes.  The veteran has undergone several VA examinations 
in order to determine the nature and extent of his current 
service-connected disabilities.  As noted within both the 
clinical history and within the most recent evaluation of the 
veteran, he is exaggerating those complaints.  Further, based 
on a comprehensive review of the veteran's history, the Board 
is far closer to finding that the veteran has no residual 
disabling manifestations of his service-connected disorders 
than to finding that an increased rating is warranted.  
Additional evaluations would more than likely support a 
decrease in the veteran's disability evaluations.  Since the 
issue to the Board is entitlement to an increased evaluation 
rather than entitlement to retention of the currently 
assigned evaluations, additional evaluations, to determine 
the nature and extent of the exaggerated complaints, are not 
required.  As a result, the Board finds that the recent VA 
examinations fulfill the duty to assist and an additional 
remand under the Court's determination in Stegall v. West, 11 
Vet. App. 268 (1998) is not required.

The difficulties associated with properly adjudicating the 
veteran's claims were indicated within the July 1995 remand.  
At that time, the Board noted that the primary diagnosis of 
his condition in the August 1986 VA hospitalization was 
"malingering."  In this regard, the Board must also note 
the complex nature of the July 1995 remand and the extensive 
efforts of the RO to fulfill the requirements of this remand. 
The Board finds that the VA evaluations, as a whole, meet the 
requirements of the Board's remand and that any defect in the 
current record is the fault of the claimant, not VA.

III.  Entitlement to an Increased Evaluation for Limitation 
of Motion of the Left Shoulder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's service-
connected limitation of motion of the left shoulder has been 
evaluated under 38 C.F.R. § 4.17(a), Diagnostic Code 5201 
(limitation of motion of the arm).  Under this evaluation, a 
20 percent evaluation is warranted when the minor arm is 
limited to motion midway between the side and shoulder level.  
Limitation of motion of the minor arm to 25 degrees from the 
side warrants a 30 percent evaluation.

The Court has decided as a matter of law that 38 C.F.R. 
§§ 4.40 and 4.45 are not subsumed in Diagnostic Code 5201, 
and that 38 C.F.R. § 4.14 (anti-pyramiding) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(199).  Accordingly, the Court's holding requires the Board 
to consider whether an increased rating for the left shoulder 
disability may be in order on three independent bases: (1) 
pursuant to the schedular criteria under Diagnostic Code 
5201, i.e., notwithstanding the etiology or extent of his 
pain complaints, if the medical examination test results 
reflect that range of motion of his left arm is in fact 
limited to 25 degrees from the side; (2) pursuant to 38 
C.F.R. § 4.40 on the basis of additional range-of-motion loss 
in his left shoulder due specifically to his complaints of 
pain on use or during flare-ups; and (3) pursuant to 38 
C.F.R. § 4.45 if there is additional range-of-motion loss in 
his left shoulder due specifically to any weakened movement, 
excess fatigability, or incoordination.  

The regulation for musculoskeletal system functional loss in 
38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform 
the normal working movements of the body with 
normal excursions, strength, speed, 
coordination and endurance.  It is essential 
that the examination on which ratings are 
based adequately portray the anatomical 
damage, and the functional loss, which respect 
to all these elements.  The functional loss 
may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported 
by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking 
the motion.  Weakness is as important as 
limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal 
callosity[,] or the like.

38 C.F.R. § 4.40 (1998) (emphasis added). 

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(1998). 

The complaints of left shoulder pain do not warrant an 
increased rating under 38 C.F.R. §§ 4.40 and 4.45 because a 
preponderance of the medical evidence does not substantiate 
additional range-of-motion loss, weakness, excess fatigue or 
incoordination in his left shoulder due to pain.  To the 
contrary, it is now clear from the medical evidence, 
including that obtained from the Board pursuant to its July 
1995 remand, that the veteran's longstanding complaints of 
pain are unrelated to any service connected pathology of the 
left shoulder, that is, objective physical findings which may 
result in physical pain.  Specifically, the VA physician who 
examined the veteran in March 1998 noted psychologic factors 
affecting the examination as evidenced by inconsistencies on 
the examination.  In support of this assessment, the examiner 
noted that the veteran moved his left arm a great deal more 
than he did during the actual testing.  

The determination that the veteran is exaggerating his 
complaints of pain and limitation of motion are clearly 
supported by the clinical evidence of record, including 
numerous references to the nonservice-connected psychiatric 
disability and the primary diagnosis of the condition in the 
August 1986 VA hospitalization as "malingering."

In evaluating this claim, the Board has carefully reviewed 
the Court's determination in DeLuca.  In DeLuca, the veteran 
was service connected for a left shoulder disability, 
evaluated as 20 percent disabling.  In this case, the veteran 
is also evaluated as 20 percent disabled for his left 
shoulder disability.  In DeLuca, the Court directed the Board 
to provide adequate reasons and bases addressing the degree 
or "extent" of additional range of motion loss in the 
appellant's left shoulder due to pain or use during flare-ups 
and, if clinically shown by the medical evidence, the degree 
of additional range-of-motion loss in this joint due to 
weakened movement, excess fatigability, or incoordination.  

On this point, notwithstanding any of the above discussion, 
the Board finds that this case ultimately turns not upon the 
veteran's complaints of pain but upon credibility.  
Credibility is an adjudicative, not a medical determination.  
In addressing how credibility is to be assessed, in Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), the Court stated that 
credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  For documentary evidence, a "VA 
adjudicator may properly consider internal inconsistency, 
facial plausibility, inconsistency with other evidence 
submitted on behalf of the veteran."  Id.

The United States Court of Appeals for the Federal circuit 
has held that the Board has the "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d. 1477, 1481 (Fed. Cir. 
1997).  The Board has reviewed, in detail, the veteran's 
complaints of limitation of motion and pain in his left 
shoulder.  Based on this review, the Board finds that the 
veteran is grossly exaggerating his complaints of pain and 
limitation of motion.  The medical evidence of record makes 
clear the minimal nature of the injuries sustained during the 
veteran's active service, the minimal objective evidence of a 
disability, and the veteran's propensity to exaggerate his 
symptoms.  X-ray studies reveal no evidence of a fracture and 
joint spaces in the left shoulder are well maintained.  The 
veteran's complaints of pain are not credible in light of the 
objective medical evidence of record over the past 20 years 
and the minimal objective evidence indicating any disability 
in the left shoulder. 

Medical professionals do not support the veteran's constant 
complaints of pain in over 20 years of evaluations and 
treatment.  He contends that he is in constant pain and has 
noted neurological disorders, including numbness in his left 
arm, which have not been supported by any health care 
provider.  However, the evidence shows that he only receives 
sporadic treatment for his service-connected disabilities.  
In addition, the veteran is consistently complaining of 
numerous other difficulties for which no objective evidence 
has indicated any basis.  

The nonservice-connected schizophrenia clearly interferes 
with the VA's ability to accurately evaluate the veteran's 
condition.  Nevertheless, an additional evaluation, based on 
the analysis above, is not warranted.  Outpatient treatment 
records obtained by the RO make little, if any reference to 
the service-connected disabilities.  This is unexpected in 
light of the veteran's contention that he is in near constant 
agonizing pain on a daily basis.  Recent evaluations do not 
support the veteran's contention that he suffers from 
constant pain and limitation of motion associated with his 
service-connected disabilities.  They do, however, support 
the conclusion that the veteran suffers from a nonservice-
connected psychiatric disability.  

The Board has given consideration to evaluating the 
appellant's service-connected left shoulder disability under 
a different Diagnostic Code.  The Board notes that the 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  However, in the instant case, the 
Board finds that Diagnostic Code 5201 is the most appropriate 
schedular criteria for the evaluation of the left shoulder 
disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Since there is no currently diagnosed clinical evidence of 
ankylosis of the left shoulder or malunion with deformity or 
other impairment of the humerus, the left shoulder disability 
is not entitled to a higher rating pursuant to Diagnostic 
Codes 5200 (ankylosis of scapulohumeral articulation) or 5202 
(no evidence of loss of head, nonunion, or fibrous union of 
humerus).  He has never been diagnosed with ankylosis of the 
left shoulder and there is no objective medical evidence 
which shows malunion or other deformity of his humerus.  In 
addition, a higher rating by analogy to the schedular 
criteria for diseases of the peripheral nerves, 38 C.F.R. 
§ 4.124a (1998), is also not warranted as there is no recent 
or remote evidence of associated neurologic impairment of the 
left shoulder.  The veteran's subjective complaints of 
neurologic impairment are found not credible and a recent 
neurological evaluation has found no evidence of neurologic 
impairment.

The Board agrees with the Court that "[m]edicine is more art 
than exact science."  Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).  See also Williams v. Gober, 10 Vet. App. 447, 451 
(1997).  In this case, the Board has found that the veteran's 
complaints of pain are not credible.  Accordingly, given the 
objective medical findings of record that the Board has found 
credible, which do not reflect range of motion deficits of 
the left arm that even come close to the requirements of a 30 
percent rating under Diagnostic Code 5201, the Board finds 
that a preponderance of the evidence is against a finding of 
"additional functional loss" due to limitation of motion in 
his left shoulder joint.  Consequently, the benefit-of-the-
doubt doctrine under 38 U.S.C.A. § 5107(b) is not for 
application in this case as the evidence for and against the 
claim is clearly not in equipoise.  Cf. Williams (Willie) v. 
Brown, 4 Vet. App. 270, 273-74 (1993) (citing Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990)).  Based on the 
objective medical evidence of record, the Board finds no 
basis to award the veteran a 30 percent evaluation.  
Accordingly, the claim is denied.




IV.  Entitlement to an Increased Evaluation for Duodenitis.

The veteran's service-connected "duodenitis" is a condition 
not listed in the VA Schedule for Rating Disabilities.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
location and symptomatology, are closely analogous.  
38 C.F.R. § 4.20 (1998).  Consequently, the veteran's 
service-connected duodenitis has been evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7305 (duodenal).  Under 
this Diagnostic Code, a duodenal ulcer warrants a 60 percent 
evaluation when it is severe, causing pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  A 40 percent evaluation is warranted when the ulcer 
is moderately severe with impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.  A moderate ulcer warrants a 20 percent 
evaluation, with recurring episodes of severe symptoms 2 or 3 
times a year, averaging 10 days in duration, or with 
continuous moderate manifestations.  A 10 percent evaluation 
is warranted for a mild duodenal ulcer, with recurring 
symptoms once or twice yearly.  Id.

Based on the evidence cited above, the Board has found the 
veteran's complaints regarding duodenitis to be not credible.  
Simply stated, the Board finds that the veteran is 
exaggerating his symptoms.  These exaggerated symptoms 
include his complaints of pain in the upper abdomen on a 
daily basis, nausea every 2 to 3 days, and very occasional 
vomiting.  A review of medical records over the last 20 
years, along with the veteran's history, support the 
conclusion that the veteran is exaggerating these complaints.  
Accordingly, in order to evaluate this claim, the Board must 
rely upon objective medical evidence.  Based on the objective 
medical evidence which the Board has found credible, the 
residuals of the veteran's service-connected duodenitis do 
not include anemia, weight loss, or recurrent incapacitating 
episodes averaging 10 a day or more in duration at least 4 or 
more times a year.

Based on the evidence above, the Board finds no basis to 
award the veteran a higher evaluation and finds little basis 
to support the determination that the current disability is 
20 percent disabling.  While the veteran has complained of 
frequent symptoms regarding this disability, the Board has 
specifically found these symptoms to be not credible.  
Accordingly, they cannot form the basis of the current 20 
percent evaluation.  While the veteran has complained of 
daily symptoms associated with his service-connected 
disability, the objective medical evidence of record fails to 
support this contention.  In light of the veteran's previous 
exaggerations regarding his back disability, the veteran's 
subjective complaints regarding his duodenitis have been 
found not credible.  References to the veteran's 
"malingering" also do not support this claim.

The issue of whether the veteran's current evaluations should 
be reduced is not before the Board at this time.  The 
evidence of record, rather than showing evidence of anemia or 
weight loss, indicates that the veteran has actually gained 
weight.  The veteran's subjective symptoms have not been 
confirmed by any health care provider and the veteran's 
history of exaggeration does not support his contentions.  As 
a result, the Board cannot find a 40 percent evaluation is 
warranted under Diagnostic Code 7305.

In evaluating both the veteran's service-connected left 
shoulder disability and duodenitis, the Board has considered 
whether the issue of extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) (1998) is raised by the record.  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, based 
on the veteran's credibility deficit and the medical evidence 
cited above, the Board finds that the record does not raise 
the issue of entitlement under 38 C.F.R. § 3.321(b)(1).  In 
light of the recent evaluations, which the Board finds to be 
highly probative, there is no evidence which the Board has 
found credible and of significant probative weight to 
indicate that the service related disabilities impair earning 
capacity by requiring frequent hospitalizations or because 
medication required for these disabilities interfere with 
employment.  In Fanning v. Brown, 4 Vet. App. 225, 229 
(1993), the Court held that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.  This case is 
clearly distinguishable from Fanning because no such evidence 
is of record.

While the veteran has complained of frequent and constant 
symptoms due to his service-connected disabilities, the Board 
has found that the veteran's subjective complaints are not 
credible and that the overwhelming objective medical evidence 
supports determination that he is not entitled to increased 
compensation.  Any residual disabilities caused by the 
service-connected back disability or duodenitis are more than 
adequately compensated by the current evaluations.  In fact, 
recent evidence would support the conclusion that the current 
disability evaluations overcompensate the veteran.  
Correspondingly, there is no basis to award the veteran an 
increased evaluation for the service connected disabilities.  
Consequently, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 5 Vet. App. 88, 95 (1996) and VAOPGCPRC 6-96 
(August 16, 1996).  If the veteran wishes to raise this 
issue, he must raise this issue specifically with the RO.  In 
any event, the issue is not before the Board at this time.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis on which to assign an 
increased evaluation for the reasons discussed herein.  
Lastly, in reaching this decision the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application. Gilbert, 1 Vet. 
App. at 54.





ORDER

Entitlement to an increased evaluation for limitation of 
motion of the left shoulder is denied.

Entitlement to an increased evaluation for duodenitis is 
denied.


REMAND

With regard to the veteran's claim of entitlement to a 
compensable evaluation for sinusitis, while the Board 
addressed this issue in July 1995, the RO failed to cite to 
this issue in the most recent supplemental statement of the 
case dated April 1998.  In the April 1998 rating decision, 
the RO determined that the grant of a compensable evaluation 
for sinusitis, effective on the date of the original claim 
for increase, constituted a "grant" for the benefit sought 
on appeal for this issue.  The Board cannot agree with this 
determination.  

In July 1995, the Board noted that an April 1993 RO rating 
decision had increased the service-connected left shoulder 
evaluation from 10 percent to 20 percent disabling.  In July 
1995, the Board stated, in pertinent part:

In AB v. Brown, 6 Vet. App. 35 (1993), 
the [Court] held that on a claim for an 
original or increased rating, the 
claimant will be generally be presumed to 
be seeking the maximum benefit allowed by 
law and regulation.  The Court also 
stated that it follows that such a claim 
remains in controversy "where less than 
the maximum available benefits is 
awarded."  Id. at 38.  In view of this 
decision, the Board must conclude that 
the claim for an increased rating for the 
left shoulder remains in appellate 
status.

Notwithstanding the determination made in the July 1995 
remand, the RO determined that the issue of entitlement to an 
increased evaluation for sinusitis was no longer before the 
Board simply because the RO had raised the evaluation for 
this disability.  This determination was made also despite 
the fact that the RO had increased the evaluation for 
duodenitis from 10 percent to 20 percent disabling in April 
1998 and then proceeded to address this issue in the April 
1998 supplemental statement of the case.  The rationale for 
addressing the issue of entitlement to an increased 
evaluation for duodenitis and not addressing the issue of an 
increased evaluation for sinusitis, in light of the fact that 
both disability evaluations had been increased since the July 
1995 Board remand, is unclear.  The determination to not 
address the sinusitis claim is made more unclear in light of 
the veteran's June 1998 statement in which he requests a 
total rating of 100 percent for his service-connected 
disabilities.

At no time has the veteran withdrawn the claim of entitlement 
to an increased evaluation for his sinusitis condition.  
Further, the Court's determination in AB is still in full 
effect.  Accordingly, the issue of entitlement to an 
increased evaluation for sinusitis is before the Board at 
this time.  See 20.204(c) (1998).

The Board has considered the issue of whether the Board can 
address the issue of entitlement to an increased evaluation 
for sinusitis at this time.  Since the Board remanded this 
case in July 1995, the veteran underwent a VA evaluation to 
determine the nature and extent of this disability.  Under 
38 C.F.R. § 20.1304(c) (1998), any pertinent evidence must be 
referred to the agency of original jurisdiction (the RO) for 
review and "preparation of a Supplemental Statement of the 
Case unless this procedural right is waived by the appellant 
or representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral."  In this case, the 
veteran is seeking a 100 percent disability evaluation.  
Accordingly, the Board has determined that the benefit to 
which the evidence relates may not be allowed on appeal 
without such referral to the RO.  Accordingly, a Supplemental 
Statement of the Case on the issue of entitlement to an 
increased evaluation for sinusitis, currently evaluated as 10 
percent disabling, must be issued by the RO and it must 
consider the recent VA evaluation of this condition.

A second issue must be addressed by the Board.  In the July 
1995 remand, the Board stated, in pertinent part:

It must also be noted that based on 
recent written statements received by the 
Board, the veteran is raising the issue 
of entitlement to a total disability 
evaluation as a result of his service-
connected disabilities.  As this claim 
has not been adjudicated by the RO, and 
is not inextricably intertwined with the 
issues certified on appeal at this time, 
it is referred back to the RO for 
appropriate initial consideration.

In a statement received by the RO in June 1998, the veteran 
reiterated his request for a 100 percent disability 
evaluation.  Nevertheless, the RO has yet to address this 
issue.  While the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities is not before the Board at this time, the RO 
must address this issue.

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to the claim 
of entitlement to an increased evaluation 
for sinusitis, currently evaluated as 10 
percent disabling.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran that have not been previously 
secured, including recent VA records.

2.  The RO must address the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disabilities with 
consideration of 38 C.F.R. §§ 3.340, 
3.341, and 4.16 (1998).  If the veteran 
has raised any additional claims, such 
claims should be fully adjudicated prior 
to a determination of whether the veteran 
is entitled to a total rating on the 
basis of individual unemployability.  The 
veteran is advised that this issue will 
not be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal this claim to 
the Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).

3.  After any necessary development has 
been performed, the RO should issue a 
Supplemental Statement of the Case on the 
issue of entitlement to an increased 
evaluation for sinusitis, currently 
evaluated as 10 percent disabling.  The 
case should then be returned to the Board 
for further appellate consideration.  By 
this action, the Board intimates no 
opinion, legal or factual, as to the 
ultimate disposition warranted on this 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

